Citation Nr: 1226909	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-32 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from October 7, 2005, and as 70 percent disabling from June 26, 2007, through July 14, 2010. 

2.  Entitlement to a higher initial rating for residuals of prostate cancer, evaluated as noncompensably (0 percent) disabling from July 1, 2006, and as 20 percent disabling from June 26, 2007. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from June 1964 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for prostate cancer and PTSD; assigning a 100 percent rating for prostate cancer, effective June 24, 2005, and a noncompensable rating, effective July 1, 2006.   An initial 10 percent rating for PTSD was assigned effective June 24, 2005.  Service connection for hypertension was denied.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

An August 2007 rating granted an increased for PTSD to 30 percent and an increase to 20 percent prostate cancer residuals, both effective June 26, 2007 (dates of VA examination).  An October 2007 rating retroactively granted an initial 30 percent rating for PTSD, effective June 24, 2005.  

A March 2008 rating granted an increase to 50 percent PTSD, effective October 15, 2007, and changed the effective date of the grant of service connection for PTSD to October 7, 2005.  That rating also changed the effective date for service connection for prostate cancer to June 9, 2005.  An October 2008 rating granted an increased to 70 percent for PTSD, effective June 26, 2007 (date of VA examination) and granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), effective June 26, 2007.  

A May 2010 Board decision denied an earlier effective date for service connection for residuals of prostate cancer and remanded the claims for increased ratings for PTSD and prostate cancer.  

Thereafter, a September 2010 rating decision granted a 100 percent schedular rating for PTSD effective July 15, 2010.  As a result the TDIU rating was terminated effective July 15, 2010.  See Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) (holding that where a veteran is entitled to a 100 percent schedular evaluation for a service-connected disability, he is not eligible for a TDIU); see also Office of General Counsel, Prec. Op. 6-99 (June 7, 1999) (holding that a TDIU rating may not be considered when a schedular 100-percent rating is already in effect for a service-connected disability).  Since a 100 percent schedular rating is the highest rating assignable for PTSD only the matters of the ratings for PTSD assigned prior to July 15, 2010, remain in issue because the Veteran is presumed to be seeking the maximum possible benefit throughout the appeal period.  A.B. v. Brown, 6 Vet. App. 35 (1993).   

In 2010 the Board noted that the request to reopen a claim for service connection for a back disorder (previously denied by an unappealed August 2006 rating decision) and a claim for service connection for a neurological disorder had been raised by the record, but have not been adjudicated.  Thus, the Board had no jurisdiction and these matters were referred to the RO for appropriate action.  

The Veteran was notified of the grant of a TDIU rating in October 2008 but no appeal was taken.  In his April 2010 Informal Hearing Presentation the Veteran's representative argued that a TDIU rating should be assigned from at least January 2007.  While this appeared to raise a claim for an earlier effective date for a TDIU rating, once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  

From the record, it appears that as yet not action has been taken on these matters and, so, they are again drawn to the attention of the RO. 



FINDINGS OF FACT

1.  Prior to June 26, 2007, the Veteran had signs and manifestations of PTSD with depressed mood and blunted affect and was somewhat isolative but he had no suicidal or homicidal ideation, and no impairment of his orientation and he has no thought disorder, delusions or hallucinations. 

2.  As of the June 26, 2007, VA psychiatric examination, but not earlier, the Veteran was unable to engage in employment due to his service-connected PTSD.  

3.  Following cessation of surgery and radiation therapy, from July 1, 2006, to June 25, 2007, the Veteran had no renal dysfunction, urinary tract infections or obstructed voiding and did not need the use of absorbent materials that required changing on a daily basis and did not have day-time voiding between 2 and 4 hours and did not awake 3 or 4 times or more nightly to void.  

4.  Since June 26, 2007, the Veteran has had no renal dysfunction, urinary tract infections or obstructed voiding and he did not need the use of absorbent materials that required changing 2 to 4 times daily and did not have day-time voiding less than once hourly and did not awake 5 times or more nightly to void.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for PTSD, evaluated as 30 percent disabling from October 7, 2005, through June 25, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.126(a), 4.130, and Diagnostic Code 9411 (2011).

2.  The criteria for a 100 percent rating for PTSD have been met since June 26, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.126(a), 4.130, and Diagnostic Code 9411 (2011).

3.   The criteria for a higher initial rating for residuals of prostate cancer, evaluated as noncompensably (0 percent) disabling from July 1, 2006, though June 25, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.115a, 4.115b, and Diagnostic Codes 7527 and 7528 (2011).

4.  The criteria for a higher initial rating for residuals of prostate cancer, evaluated as 20 percent disabling from June 26, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.115a, 4.115b, and Diagnostic Codes 7527 and 7528 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

This appeal arises in part from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) with the initial rating assigned upon granting service connection for the disability at issue.  The Veteran was provided appropriate VCAA notice as to his claim for service connection for prostate cancer by RO letter in August 2005 and as to the claim for service connection for PTSD by letter in November 2005.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In the 2010 Board remand it was observed that in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court held that once service connection is granted and an effective date and rating have been assigned, the claim is substantiated and further VCAA notice is not needed.  The Board stated that while the Court's holding in Dingess suggested that such notice is not required because the service connection claims have been substantiated, since the claims were being remanded additional notice specific to the issues remaining on appeal would be appropriate.  However, the Veteran was provided notice, pursuant to Dingess, Id., by RO letter in March 2006.  Moreover, the criteria for higher ratings were cited in the recent December 2011 Supplemental Statement of the Case (SSOC).  This notice complies with the 2010 Board remand.  

Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  

The Veteran declined the opportunity to testify in support of his claims.  Specifically, the May 2010 Board remand noted that in December 2008 the Veteran stated he should get a personal interview for his cancer claim; nevertheless, in a January 2009 Report of Contact the Veteran's representative clarified that the appeal should be sent to the Board, and also indicated that no hearing was requested.  Thus, the Board in 2010 found no outstanding hearing requests of record.  Since then, there has still been no request for a hearing. 

The RO has obtained the Veteran's service treatment records (STRs) as well as VA and private treatment records.  Also on file are records of treatment at a Vet Center.  Records from the Social Security Administration (SSA) are also on file.  The Veteran was invited to submit any supporting evidence and attempts were made to obtain records concerning any claim filed for New Jersey state disability benefits.  

The Veteran was afforded VA examinations in this appeal, including examinations for each disability at issue pursuant to the 2010 Board remand.  These examinations are adequate for rating purposes.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged, which has not been done in this case.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  


Background

Records of VA treatment confirm that the Veteran was diagnosed with adenocarcinoma of the prostate following prostate biopsy in December 2003 and that he subsequently received VA treatment for prostate cancer, including radiation therapy.  

VA outpatient treatment (VAOPT) records show that in December 2003 a prostatic biopsy was positive for adenocarcinoma.  

Records of private treatment dated from December 2003 to January 2005 reflect that the Veteran underwent prostatectomy in February 2004. 

A May 2005 VAOPT record shows that the Veteran had had a radical prostatectomy in February 2004 and was to start radiation therapy.  

A June 2005 medical certificates from Dr. W. D. T., an urologist, indicated that the Veteran was unable to work due to radiation therapy for prostate cancer and urine incontinence from February 2005 with an estimated recovery in August 2005.  In June 2005 Dr. H. K. S., a radiation oncologist, indicated that the Veteran was unable to work due to radiation therapy for cancer from February 2005 with an estimated recovery date in November 2005.  

On VA genitourinary examination in June 2005 the Veteran reported that he was voiding normally with occasional mild urinary incontinence.  However, he did not use protective underwear.  

On VA examination in June 2005 for evaluation of hypertension it was reported that he had been diagnosed with hypertension in 1971 and was started on medication for it in 1972.  Currently, his blood pressure was well controlled with medication.  After a physical examination the diagnosis was essential hypertension, well controlled.  

On VA PTSD examination in June 2005 the Veteran's claim file was reviewed.  He had not had past psychiatric treatment and had no history of suicidal behavior or violence.  He consciously tried to block memories of Vietnam.  He had anger and irritability was well as, for many years, an easy startle reflex, poor sleep, and anxiety.  These symptoms, which he had most days, seemed to be moderately severe in character.  He had had numerous past jobs, having move from one to another because of difficulty dealing with authority figures.  He had been married since 1970 and had a good relationship with his family.  He appeared to be somewhat of a loner.  He did not keep in touch with any friends or family.  He had abused alcohol in the past.  On mental status examination he was casually dressed.  He was cooperative.   His mood was depressed and his affect was blunted.  His speech was normal and he had no perceptual problems.  His thought processes and thought content were normal.  He had no suicidal or homicidal ideation.  He was fully oriented and his insight and judgment were fair.  His impulse control was fair.  He worked full-time but spent his time mostly at home.  He was able to take care of the activities of daily living.  He appeared to be somewhat isolative.  The diagnosis was PTSD.  His Global Assessment of Functioning (GAF) score was 45.  It was reported that he had moderately severe symptoms.  He had problems working and with relationships.  He was competent.  

A June 2005 VAOPT record shows that the Veteran had urinary frequency 3 to 4 times within 24 hours.  In July 2005 he reported having urinary frequency occurring once every 1 to 2 hours.  In August 2005 he did not require any pads or diapers due to urinary problems.  

In a statement dated in October 2005, the Veteran reported that he was receiving VA psychotherapy for anger management which had progressively worsened but was now under control.  He had once drunk a great deal but no longer did so.  

In September 2006 the Veteran's service representative stated that, in part, the Veteran received PTSD treatment at a Vet Center once weekly.  He had to wear protective underwear at night and when he went out on trips longer than 2 hours.  

Statements from the Veteran's wife, in September 2006, and his daughter, in October 2006, cumulative reflect that the Veteran had continuing problems with anger and had had difficulty holding a job.  

The record reflects that the Veteran was awarded Social Security disability benefits beginning in March 2007. 

VA treatment records reflect that during urology treatment in March 2007, the Veteran complained of minimal daytime and worse nighttime incontinence.  In May 2007, he described urge incontinence.  A June 2007 record of VA treatment notes that, during urology treatment in July 2006, he described an episode of enuresis the week prior, during urology treatment.  

On VA PTSD examination on June 26, 2007, the Veteran's claim file was not available.  He received psychotherapy and took psychotropic medications.  He had a history of anger directed towards his wife.  He sometimes almost became physically angry to her.  He complained of flashbacks, nightmares, hypervigilance, startle reflex, depression with diminished interests, as well as poor energy and concentration.  He complained of forgetfulness, sleeping difficulty, anger, and irritability.  These symptoms seemed to be moderately severe in nature and were constant and without remission. He had had problems keeping jobs due to difficulties with authority figures.  He had last worked in September 2006.  His relationship with his family was somewhat strained and he tended to isolate himself from others.  On mental status examination he was casually dressed and cooperative.  His mood was depressed, his affect was blunted, and his speech was normal.  There were no perceptual problems or suicidal or homicidal ideations.  Thought processes and thought content were normal and insight, judgment, and impulse control were fair.  He was fully oriented.  The diagnosis was PTSD.  His GAF score was 40.  The examiner commented that the Veteran had moderately severe symptoms, had been unable to work, and was isolative. 

On VA genitourinary examination on June 26, 2007, the Veteran described nocturia three to four times nightly, with occasional enuresis, twice a week.  He sometimes awoke to go to the bathroom.  He added that he was mostly continent during the day, with no pads or diapers, although he changed his underpants once or twice daily due to after dribbling.  He had no urinary leakage upon coughing or straining.  He wore Depends on long trips.  He stated that he had daytime urgency and frequency every hour at home.  He did not leave his home due to his PTSD.  

In an August 2007 letter to the SSA the Veteran stated that he was appealing a decision denying SSA disability because he had not requested a decision based on having prostate cancer or the resulting medical problems which ensued, adding that whatever doctors SSA had discussed this with did not seem to know that follow-ups were necessary.  He added that he was forced to remain close to bathrooms due to a constant urgency to urinate.  In the same letter, he added that his psychiatrist had determined that he was unable to work in his present condition, and that bed wetting had not been covered in his interview. 

An April 2008 medical certificate completed by a psychiatrist at the East Orange VA Medical Center (VAMC) indicated that the Veteran was treated in April 2008.  

In May 2008, the Veteran reported that he attended weekly group therapy for PTSD and that he was getting increasingly angry and had periods of illogical speaking and diversions. 

Also in May 2008 the Veteran indicated that, in 2007, he had only experienced some leakage, but was now wearing Depends when he went out and at night.  He indicated that he had to void more than five times a night. 

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability in August 2010 the Veteran reported that his disability had affected his full-time employment in September 2007.  He had last worked full-time in March 2008 and he had become too disabled to work in April 2008.  He had work experience as a salesman.  He had four years of high school education.  He had no other education or training.  He reported that he had been fired for non-productivity due to an inability to focus, lack of self-discipline, and impaired memory.  

In December 2008 the Veteran reported that he had continuously gotten angrier and angrier with those around him, and was having more intrusive thoughts during the day.  He stated that his short and long term memory were blocked out, his only friends were the ones his wife had made, and he did not want to get out of bed most mornings. 

On VA psychiatric examination on July 15, 2010, the Veteran's claim file was reviewed.  It was reported that the Veteran had been married for 40 years.  He was able to drive independently to the examination.  It was noted that in June 2007 he was given a GAF score of 40.  It was reported that he had not worked since a year before his last rating examination, and based on this examination finding of the current severity of symptoms he was unable to work due to his psychiatric disability.  It was indicated that the last VA examiner had indicated that the Veteran was unable to work.  The current examination continued to demonstrate that the remained unable to work.  He had not worked since 2006, when he attempted to work in sales.  He had retired prematurely.  He had a long history of being unable to keep a job and having conflict at work.  His current symptoms, including severe anxiety, isolation, and agitation would prevent him from working in any type of a structured employment setting.  He continued to attend a Vet Center.  He reported that his mood swings were so severe that he had "gone off" on his Vet Center therapist on a number of occasions.  His psychotropic medications had somewhat stabilized his mood, they had not affected his ability to interact with others, and his sleep and agitation remained significantly impaired.  

The Veteran continued to have nightmares, flashbacks, bad dreams, and a startle reaction on a regular basis.  He was extremely hypervigilant.  He tried to avoid cues or triggers of wartime memories but when confronted with them he became increasingly upset and agitated.  He was extremely isolative and only related to his immediate family.  When he had worked, he had worked by himself.  He stated that he was unable to tolerate interpersonal interaction.  The examiner agreed with the Veteran about the Veteran's inability to tolerate social interaction and it was the examiner's opinion that the Veteran's level of isolation and agitation were so severe that he would be unable to manage in a work environment.  The Veteran had ongoing mood swings and anger outbursts.  He avoided outbursts by isolating himself but he often could not help the outbursts he experienced.  He also displayed a significantly blunted and constricted affect.  He appeared moderately disheveled, which appeared to be a by-product of his severe symptoms.  At times he neglected his personal hygiene.  Overall, his PTSD symptoms were extremely severe.  The examiner's opinion was that the current severity of the PTSD symptoms, as well as the Veteran's inability to maintain employment were all directly related to his PTSD.  The current examiner indicated that at the time of the 2007 VA examination it had been found that the Veteran's symptoms were so severe that he was unable to work.  

On mental status examination the Veteran was alert and cooperative.  He was moderately disheveled, which appeared to be a by-product of his severe symptoms of PTSD.  His motor activity was calm.  His mood and affect ranged from between belligerent and agitated to restricted.  His speech was normal and there was neither evidence of perceptual impairment nor evidence of a thought disorder.  His thought content was appropriate to the examination.  He denied suicidal and homicidal ideation.  He was fully oriented.  His memory, concentration, abstract reasoning, judgment, impulse control, and insight were all intact.  The Veteran identified his current primary problems as being an inability to tolerate others, day-time flashbacks, and uncontrollable outbursts of anger.  He described his wife as being extremely supportive and she put up with his mood swings, isolation, and outbursts of anger.  He also had a positive relationship with his daughter, although they had frequent arguments and outbursts.  However, his daughter wanted him to leave their home because of his mood swings, aggressiveness, and irritable outbursts.  The Veteran was estranged from his brother.  After returning from his military service he had never returned to his successful career of acting and stage production.  It was reported that the Veteran's only positive recreational activity was reading, as a form of escapism.  He was isolated to an extreme (due to PTSD), had no friends, and no close relationships.  He had abstained from alcohol for many years.  He had filed for bankruptcy in 1997.  He maintained full independence with regard to all activities of daily living.  

It was reported, in summary, that the Veteran had ongoing and severe chronic PTSD symptoms, leaving him unable to work and virtually unable to socialize.  As a consequence of PTSD he had recurring intrusive thoughts, recurring distressing dreams, and relived events via flashbacks.  He experienced intense distress and physiological reactivity on exposure to cues that reminded him of his experiences.  He avoided thoughts and activities that were associated with his experiences.  He had significantly decreased interest in participation in formerly enjoyable activities.  He felt detached and estranged from others and exhibited restricted affect.  He had difficulty falling and staying asleep.  He exhibited irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

The diagnosis was extremely severe and chronic PTSD, the severity of which left the Veteran unable to maintain employment and unable to maintain productive social relationships.  His symptoms (described by the examiner as stressors) were an inability to tolerate people, frequent flashbacks especially during the day-time, and uncontrollable outbursts of anger.  His GAF score was 38.  He exhibited impaired sleep, isolation, avoidance of recreational and leisure activities, heightened arousal, flashbacks, mood swings, restricted affect, poor activities of daily living, and outbursts of anger.  He appeared to experience these symptoms daily.  He was unable to work due to the severity of his symptoms, especially his isolation, agitation in social situations, problems with memory and concentration, and related anxiety.  It was again reported that it had been noted that his prior examination in 1007 had noted his inability to maintain productive employment.  The current examiner's opinion was that the severity of the symptoms left the Veteran unable to maintain productive employment.  He remained competent.  His current functional impairments included isolation, flashbacks, sleep problems, poor activities of daily living, mood swings, being easily startled, hypervigilance, restricted affect, and outbursts of anger.  These resulted in occupational and social impairment that was total and complete.  He had total occupational and social impairment due to isolation, impaired sleep, heightened arousal, avoidance of recreation and leisure activities, flashbacks, mood swings, restricted affect, poor activities of daily living, as well as outbursts of aggression and anger.  The condition "appeared to have been in place for many years."  

On VA genitourinary examination on August 2, 2012, the Veteran's claim file was reviewed.  It was noted that following surgery for prostate cancer the Veteran had stopped working in 2004 in sales of toys.  He had then worked part-time and went on disability in 2006.  He reported that he was unable to work due to PTSD.  

The Veteran reported having nocturia three (3) times nightly.  One week ago he had wet the bed one time.  Normally, did not wear protection or Depends at night.  In the day-time he normal did not wear Depends because he stayed close to his bathroom at home.  Whenever he went out he wore Depends.  He used about 5 Depends weekly, and he wore them to prevent urgency incontinence in case he could not reach a bathroom.  He had day-time frequency 8 times daily.  He reported having significant urgency but no incontinence, except when he was away from home.  There was no stress urinary incontinence, and no leakage with coughing. 

It was reported that since his post-surgical radiation therapy his symptoms has improved somewhat.  He had urgency when he went outside of his house.  He would go to the bathroom before leaving his house, and again upon reaching his destination.  On physical examination his blood pressure was 133/83.  He was 5 feet and 5 inches in height, and weighed 203 pounds.  He had a well healed postoperative radical prostatectomy scar.   He was not wearing Depends.  Rather, he was wearing boxer shorts and those shorts were dry.  The assessment was localized prostate cancer, status post radical prostatectomy and salvage external beam radiation.  It was reported that the Veteran's "PSA" remained low and his prostate cancer was most likely inactive.  The residuals included lower urinary tract symptoms and erectile dysfunction.  The lower urinary tract symptoms included urgency, and occasional urgency incontinence if he went out of his house.  

On VA psychiatric examination on March 25, 2011, the Veteran's claims files (noted by the examiner to be over a foot in depth) were reviewed, as were computerized medical records.  The Veteran was judged by the examiner to be a reliable historian.  The Veteran continued to attend individual psychotherapy with a psychologist at a Vet Center on a weekly basis.  He also saw a psychiatrist for medication every two months.  

The Veteran complained of moderate to severe symptoms of anxiety and depression, for which he took medication, and sleeping medication.  He had not worked since 2007, when he had worked for a 3 month period in automotive sales for Sears.  At his last psychiatric examination he had been declared unable to work due to psychiatric symptoms.  He had been married for 41 years.  He lived with his wife, daughter, and grand-children.  His daughter and her husband wanted the Veteran to move out because of his temper, despite the fact that the Veteran and his wife bay-sat the grandchildren on a daily basis.  He reported that his marriage was good and supportive but he did not enjoy much of anything anymore.  He had taken to socializing on a regular basis with his wife's friends.  He did not use alcohol and was independent in activities of daily living.  

On mental status examination the Veteran appeared anxious and irritable.  He was casually attired and his grooming was adequate.  There was no evidence of any psychotic disorder and he reported having no suicidal or homicidal ideation.  His memory and general cognitive functions appeared intact.  

The examiner noted that the Veteran had appealed his case because he did not understand why his 100 percent disability rating for PTSD was not retroactive to his initial diagnosis in 2006.  He was of the opinion that his symptoms were worse in the past than they were now.  The examiner indicated to the Veteran that the Veteran's past three examinations had found him to be increasingly more symptomatic, despite his subjective sense to the contrary.  The Veteran appeared satisfied with that explanation.  

The diagnosis was moderate to severe chronic PTSD.  He had problems related to his social environment, having limited experience of pleasurable activities.  Occupationally he was judged to be unemployable.  His GAF score was 38.  He was competent.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings). 

PTSD

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks): impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent rating.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

Analysis

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  The Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  Fifty-one (51) to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  Forty-one (41) to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed , avoids friends, neglects family, and is unable to work).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a higher rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, pertaining to the rating criteria that determines the rating.  

PTSD Rated 30 percent from October 7, 2005, through June 25, 2007

Since filing his initial claim for service connection for PTSD until the VA psychiatric examination on June 26, 2007, the most definitive and comprehensive data for evaluating the PTSD were found on VA psychiatric examination in June 2005.  At that time both his anger and irritability were note but they were simply not shown to be as severe at later found on VA examination of June 26, 2007.  The 2005 examination also found, as shown on later examinations, that he was isolative but this was described as his being only somewhat of a loner, and certainly not of the degree as shown by later evidence of record.  

The 2005 examination further noted the Veteran's depressed mood and blunted affect and his GAF score was 45, which is indicative of serious symptoms.  However, he had he had no perceptual problems or suicidal or homicidal ideation and he was fully oriented, cooperative with normal speech, thought process, thought content and had fair insight, judgment, and impulse control.  Similarly, there was no neglect of his personal appearance or hygiene and he was able to take care of the activities of daily living.  He was not receiving psychiatric treatment at the time of the 2005 examination nor until later in 2005 when he began going to a Vet Center.  Even in October 2005 the Veteran reported that this therapy was helping him control his increasing anger.  

Certainly, the Veteran did not meet the criteria for a 100 percent rating during the relevant time period.  The mere fact that he was diagnosed with PTSD did not automatically mean that he was completely disabled, as he appears to have thought (although this was apparently explained to him at the recent March 2011 psychiatric examination).  Moreover, in the judgment of the Board the Veteran did not meet the criteria for a rating in excess of the initial 30 percent rating assigned, effective date of receipt of his claim on October 7, 2005, until the June 26, 2007, VA psychiatric raring examination.  

The Board finds that since the claim for service connection was filed on October 7, 2005, and prior to June 26, 2007, the Veteran's service-connected PTSD has not been more than 30 percent disabling and, so, the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during that time period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD rated 70 percent disabling from June 26, 2007, through July 14, 2010

The July 15, 2010, VA psychiatric examiner indicated that the VA psychiatric examination of June 26, 2007, reportedly found that the Veteran's PTSD was so severe as to preclude his being able to work.  In fact, the July 15, 2010, VA examiner indicated that the last VA examiner (on June 26, 2007) had indicated that the Veteran was unable to work.  

On comparing the findings of the VA examinations of June 26, 2007, and July 2010, the Board notes that at the June 2007 examination the Veteran was not disheveled and his symptoms were described as moderately severe.  On the other hand, at the time of the July 2010 examination he was disheveled and his symptoms were described as severe.  However, the Board finds it significant to note that while a GAF score of 40 was recorded at that time of the July 2010 examination, which encompasses not being able to work, the examination in June 2007 found the GAF score to be 38.  However, both of these scores fall within the same range, i.e., indicate that he was unable to work.  

Indeed, the July 2010 VA psychiatric examiner specifically opined that the Veteran was unable to work at the time of the June 26, 2007, VA psychiatric examination, just as he was at the time of the July 2010 examination.  

Thus, with the favorable resolution of doubt in favor of the Veteran the Board finds that the Veteran was 100 percent disabled as of the time of the June 26, 2007, VA psychiatric examination but not before that time.  

Accordingly, the Board finds that from June 26, 2007, and to July 14, 2007, the Veteran's PTSD met the criteria for a 100 percent schedular rating (and a 100 percent schedular rating has already been assigned by the RO effective July 15, 2010).  

Residuals of Prostate Cancer

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.  Under 38 C.F.R. § 4.115b, DC 7527 infections, hypertrophy, postoperative residuals, and injury residuals of the prostate gland are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  

Under 38 C.F.R. § 4.115b, DC 7528 malignant neoplasms of the genitourinary system warrant a 100 percent rating.  A note to DC 7528 states that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

A noncompensable disability rating is assigned for renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101.  In turn, 38 C.F.R. § 4.104, DC 7101 provides for a minimum 10 percent rating for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

Note 1 to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of DC 7101, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

A 30 percent rating is assigned for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7100.  

In rating voiding dysfunction, rate the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence:

A 20 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  Forty (40) percent is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  Sixty (60) percent is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

Urinary frequency:

A 10 percent rating is assigned for urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night.  Twenty (20) percent is assigned for urinary frequency with daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Forty (40) percent is assigned for urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night. 

Obstructed Voiding:

Obstructive urinary symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating.  A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) Post void residuals greater than 150 cc.; (2) Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) Recurrent urinary tract infections secondary to obstruction; (4) Stricture disease requiring periodic dilatation every 2 to 3 months.  Obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  

Urinary tract infection

Urinary tract infections with poor renal function are to be rated as renal dysfunction.  38 C.F.R. § 4.115a.  

Urinary tract infections with long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management warrant a 10 percent rating.  

Recurrent symptomatic urinary infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management warrants a 30 percent rating.  


Prostate Cancer Residuals Rated Noncompensable from July 1, 2006, to June 25, 2007

Under 38 C.F.R. § 4.115b, DC 7527 postservice residuals of prostate surgery is rated as voiding dysfunction or urinary tract infection, whichever is greatest.  Under 38 C.F.R. § 4.115b, DC 7528 following cessation of surgery or radiation therapy for prostate cancer, the residuals are assigned a 100 percent evaluation for at least six (6) months and, thereafter, without recurrence of the cancer, as in this case, the evaluation is based on voiding dysfunction or renal dysfunction.  In this regard, consideration of blood pressure reading for hypertension are considered in rating for renal dysfunction but, in this case, the evidence shows that the Veteran developed nonservice-connected hypertension before he developed his service-connected prostate cancer.  The Veteran did not appeal a prior rating decision that denied service connection for hypertension.  Moreover, in this case there is no evidence of either urinary tract infections or renal dysfunction and, so, the rating has been assigned on the basis of voiding dysfunction.  

In turn, under the general formula, voiding dysfunction is rated on the basis of either (a) urinary leakage, or (b) urinary frequency, or (c) obstructed voiding.  In this case there is no evidence of obstructed voiding, i.e., obstruction or difficulty urinary due to obstruction.  Thus, the criteria as to urinary leakage and urinary frequency must be applied in this case. 

As to urinary leakage, in August 2005 it was noted that the Veteran did not require pads or diapers.  His service representative reported in September 2006 that the Veteran used protective underwear at night or when going out on trip longer than 2 hours.  However, the earliest evidence that he required absorbent material that had to be changed on a daily basis does not antedate the June 27, 2007, VA genitourinary examination.  Thus, prior to that VA examination a minimum 20 percent rating based on urinary leakage was not warranted. 

As to urinary frequency, the evidence prior to the June 26, 2007, VA genitourinary examination did not show that the Veteran had day-time voiding between 2 and 3 hours or awakening at night to void 3 or 4 time nightly.  

Accordingly, the criteria for a compensable evaluation prior to the June 26, 2007, VA genitourinary examination were not met.  

The Board finds that following the 100 percent rating under DC 7528, the Veteran's service-connected prostate cancer residuals had not been compensably disabling prior to June 26, 2007.  Thus, the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during that time period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Prostate Cancer Residuals Rated 20 percent Since June 26, 2007

Since the June 26, 2007, VA genitourinary examination the evidence simply does not show that the Veteran has required the wearing of absorbent material that needs changing 2 to 4 times daily, as required for the next higher rating of 40 percent based on urinary leakage.  Similarly, he has not had day-time voiding at intervals of less than one hour, or awakening 5 or more times at night to void.  

While the Veteran eported on VA examination in August 2012 that he had to wear Depends when he left his home, at the time of that examination he did not wears Depends or other absorbent underwear, and his natural underwear was dry.  This indicates that, contrary to his statements, he did not have urinary leakage.  

Accordingly, the criteria for an evaluation in excess of 20 percent since the June 26, 2007, VA genitourinary examination are not met.  

The Board finds that the Veteran's service-connected prostate cancer residuals have not been more than 20 percent disabling since June 26, 2007.  Thus, the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during that time period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is addressed when either raised by the claimant or the evidence, and requires a three-step analysis.  First, is whether the schedular criteria are adequate and, if they are, no extraschedular referral is required.  Second, if inadequate, determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extraschedular rating should be assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. Coun. Prec. 6-1996) and Fisher v. Principi, 4 Vet. App. 57, 60 (1993)); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and contemplate the full range impairment due to the Veteran's PTSD, including depression.  There is no evidence of frequent periods of hospitalization for PTSD and there is also no evidence of marked interference with employment.  The Veteran's symptoms shown are not exceptional or unusual for a psychiatric disability.  In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as many other symptoms.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As to the prostate cancer residuals, a review of the rating criteria reveals that many different possible manifestations or symptoms of disability are encompassed in potentially applicable DCs, as listed above.  The Veteran is not shown to have any significant symptoms which are not encompassed in the listed rating criteria.  

The Board finds that there is no exceptional or unusual disability picture.  Rather, the evidence as a whole fails to demonstrate symptoms such that application of the ratings schedule would not be appropriate.  Thus, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  So, the criteria for submission for consideration of an extra-schedular rating are not met.  Thun, Id. 

Except as discussed above, and for the reasons expressed, the preponderance of the evidence is against the claims and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 





ORDER

A higher initial rating for PTSD, evaluated as 30 percent disabling from October 7, 2005, through June 25, 2007, is denied.   

A rating of 100 percent for PTSD from June 26, 2007, through July 14, 2010, is granted, subject to applicable law and regulations governing the award of monetary benefits.  

A higher initial rating for residuals of prostate cancer, evaluated as noncompensably (0 percent) disabling from July 1, 2006, though June 25, 2007, is denied.  

A higher initial rating for residuals of prostate cancer, evaluated as 20 percent disabling from June 26, 2007, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


